DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement of 10/22/2021 in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent and distinct, and that there is no additional search burden.  This is not found persuasive. As pointed out in MPEP 1850, the decision in Caterpillar Tractor v. Commissioner of Patents and Trademarks, resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 USC 371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims under different categories without regard to the practice in national applications filed under 35 USC 111.” (Italics added).  The section of the MPEP cited by the applicant regarding establishing distinctness and burden concerns national US restriction practice applied to applications filed under 35 USC 111. Since this application is a national stage application filed under 35 USC 371, arguments regarding burden are not applicable.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are pending.
Claims 11-20 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 8 recites, “throughout the second phase the controller sets the compressor to no output”.  Figure 7, block S120 in the second phase, shows the compressor at minimum flow.   
Claim 9 recites, in the third phase, “sets the electronic expansion valve to maximum opened”.  Block S136 of the third phase, in Fig. 7, shows the EXV is closed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The claim recites, “A system for detecting a refrigerant leak in a refrigeration system, the refrigeration system including a refrigerant charge, an evaporator, a condenser and a system controller . . .”  The distinction between “a system” and “a refrigeration system” is not clear.
The claim recites, “determine if a refrigerant leak in the refrigeration system exists if the second leak detection cycle time is shorter in duration than the reference leak detection . . . .”, which is indefinite.  The office’s understanding of the specification and drawings is that the system concludes a leak exists “because” (not “if”) the second leak detection cycle time is shorter in duration than the reference leak detection cycle time.   



Claim 4
The claim recites, “wherein the controller periodically performs one of the plurality of leak detection test cycles.”  There is a lack of antecedent basis for “leak detection test cycles”.  
Claim 5
There is a lack of antecedent basis for “leak detection test cycles”.  
Claim 7
The claim recites, the “sets the compressor to minimum output . . . . determine when the evaporator is charged with the system refrigerant and the compressor is empty of system refrigerant.”  It is not clear how the compressor can be empty of refrigerant, if it is providing a minimum output.  Also, the meaning of “determine when the evaporator is charged with refrigerant” is not clear.  Unless the evaporator is completely empty, it will always contain some amount of refrigerant charge.   
Claim 8
The claim recites, “throughout the second phase the controller sets the compressor to no output,” while Fig. 7, block S120, shows the compressor is set at minimum flow and also the exv is closed..  It is not clear which teaching should be used in the claim.  
The claim also recites, “. . . . when the condenser is charged with the system refrigerant and the evaporator is empty of system refrigerant”.  It is not clear how the evaporator will empty of refrigerant and the condenser be charged with refrigerant if the compressor is at no output and the exv is closed.  Also “the condenser is charged with 
Claim 9
The claim recites, “throughout the third phase the controller sets the compressor to no output and sets the electronic expansion valve to maximum opened, . . . .to determine when the evaporator is charged with the system refrigerant and the compressor is empty of system refrigerant.”  
Fig. 7, block S136, shows the expansion valve is closed.  It is not clear which teaching should be used in the claim.
It is also not clear how the evaporator can be charged with refrigerant if the exv is closed and the compressor is stopped, as shown in block 136.       
Also “the evaporator is charged with system refrigerant”, is not clear, because unless the evaporator is empty, it will have some amount of refrigerant charge.    

Allowable Subject matter
Claim(s) 1-10 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.


Regarding claim 1, the closest prior art of record is US 2015/0219376 to Douglas and US 2005/0103029 to Kawahara.
Douglas teaches a system for detecting a refrigerant leak in a refrigeration system, the refrigeration system including a refrigerant charge, an evaporator (106), a condenser (128) and a system controller (150), wherein the controller is configured to:
execute a plurality of leak test cycles, including a first leak test cycle and a second leak test cycle, (par. 26-30, Fig. 2 and 3) (two cycles are performed, par. 27)
executing a second phase of transferring the refrigerant charge to the condenser, (par. 20, refrigerant is moved to the high pressure side, i.e. the condenser) 
determine a reference leak detection cycle time (par. 27, the first time is later used for reference) 
determine a second leak detection cycle time (par. 27, a second time is determined)                  
determine if a refrigerant leak in the refrigeration system exists if the second leak detection cycle time is shorter in duration than the reference leak detection cycle time (par. 27, first and second times are compared), 
Kawahara teaches communicating an existence of the refrigerant leak with an alert which is one or more of visual, audible, and vibratory. (title, claim 3)
The art of record does not teach, in an obvious combination with the other limitations of the claims, the first and third phases of the leak test cycles (i.e. moving the refrigerant charge into the evaporator), and that the time periods that are compared are (in the third  phase) and how long it takes to move refrigerant into the condenser. (in the second phase) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763